Filed 5/24/16 P. v. Horton CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



THE PEOPLE,                                                                                  C080184

                   Plaintiff and Respondent,                                     (Super. Ct. No. 15F04599)

         v.

ANTHONY HORTON,

                   Defendant and Appellant.




         Appointed counsel for defendant Anthony Horton has filed an opening brief that
sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal. 3d 436
(Wende).) Having reviewed the record as required by Wende, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)
         In July 2015 defendant had a usable amount of heroin, which he intended to sell,
while armed with a shotgun. The People charged defendant with three felonies and
alleged he was armed during the commission of count one. Defendant pleaded no contest



                                                             1
to possessing heroin for the purpose of sale. In exchange for his plea, the People moved
to dismiss the remaining charges and agreed to a suspended sentence and probation.
       In accordance with the plea agreement, the trial court dismissed the remaining
charges and sentenced defendant to five years of formal probation. The trial court also
ordered defendant to serve 270 days in county jail and awarded him 57 days of custody
and conduct credit. The court imposed the conditions of defendant’s probation and
ordered him to pay only those fees that are mandatory.
       Defendant appeals without a certificate of probable cause.
       Counsel filed an opening brief that sets forth the facts of the case and asks us to
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal. 3d
436.) Counsel advised defendant of the right to file a supplemental brief within 30 days
of the date of filing of the opening brief. More than 30 days have elapsed, and we have
received no communication from defendant. We have undertaken an examination of the
entire record and find no arguable error that would result in a disposition more favorable
to defendant.
                                      DISPOSITION
       The judgment is affirmed.



                                                            RAYE               , P. J.

We concur:



         MAURO              , J.



         HOCH               , J.




                                              2